Title: 14th.
From: Adams, John Quincy
To: 


       I walk’d with Thompson up to Mrs. Atkins’s. The old Lady is gone to Boston to spend a fortnight. Mr. and Mrs. Searle were there; and Mr. Atkins came home soon after. Atkins is a man of abilities; but of strong passions; and as he was cramped in his youth, by his penurious circumstances, his disposition was soured, and he is now excessively irritable, and his natural frankness has degenerated to the unfeeling bluntness of a cynic. He has now the expectancy of a considerable fortune, at the decease of an aged relation; and it is to be hoped that when that circumstance takes place, it may soften his temper and reconcile him more to his fellow mortals.
       I still continue quite unwell; it has had one good effect at least; that of making me rise early for several days past.
      